               IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF OHIO
                         EASTERN DIVISION

Donald Richard, et al.,

          Plaintiffs,

     v.                                Case No. 2:13-cv-1013

Gary C. Mohr, et al.,

          Defendants.

                               ORDER
     Plaintiffs brought the instant action under 42 U.S.C. §1983
alleging that the retroactive application of Ohio’s parole laws and
guidelines violated their rights under the Eight Amendment, the Due
Process Clause, the Ex Post Facto Clause, and Ohio Rev. Code
§5120.021. This action was dismissed on March 5, 2014, for failure
to state a claim.   The Sixth Circuit Court of Appeals affirmed the
dismissal in a decision filed on January 23, 2015.        The United
States Supreme Court denied plaintiffs’ petition for a writ of
certiorari on January 20, 2016. On May 10, 2019, plaintiffs Donald
Richard and Dennis Calo1 filed a motion for relief from judgment
pursuant to Fed. R. Civ. P. 60(b)(4) and (6) and 60(d)(3).      This
matter is before the court on the July 10, 2019, report and
recommendation of the magistrate judge recommending that the motion
be denied.    Plaintiffs filed an objection to the report and
recommendation on August 19, 2019.
I. Standard of Review
     If a party objects within the allotted time to a report and



     1
      The docket contains numerous entries indicating that mail
addressed to the third plaintiff, Ronald Jolly, was returned due to
his death.
recommendation, the court “shall make a de novo determination of
those portions of the report or specified proposed findings or
recommendations to which objection is made.” 28 U.S.C. §636(b)(1);
see also Fed. R. Civ. P. 72(b).          Upon review, the Court “may
accept, reject, or modify, in whole or in part, the findings or
recommendations    made   by   the   magistrate    judge.”   28   U.S.C.
§636(b)(1).
II. Plaintiffs’ Objection
     Plaintiff’s    objection    addresses   the    magistrate    judge’s
discussion of their motion for relief from judgment under Rule
60(b)(4) and (6) and 60(d)(3).       The magistrate judge first noted
that motions under Rule 60(b)(4) and (b)(6) must be filed “within
a reasonable time.”   Fed. R. Civ. P. 60(c)(1).       She observed that
the plaintiffs’ motion was filed more than five years after the
entry of judgment on March 5, 2014, and that plaintiffs offered no
persuasive justification for their delay in filing the motion. The
court agrees with that finding.
     The magistrate judge also addressed the merits of plaintiffs’
motion.   Under Rule 60(b)(4), the court can grant relief from
judgment if “the judgment is void.”          Rule 60(b)(4).       As the
magistrate judge indicated, this provision applies only in the rare
instance where the judgment is premised on either a jurisdictional
error or on a violation of due process that deprives a party of
notice or the opportunity to be heard, not simply because the
judgment is or may be erroneous. United Student Aid Funds, Inc. v.
Espinosa, 559 U.S. 260, 270 (2010). The magistrate judge correctly
concluded that the judgment in this case is not void because this
court had jurisdiction over plaintiff’s claims under §1983, and


                                     2
because plaintiffs were not denied due process in connection with
the resolution of this action.
      Plaintiffs claim in their objection that they were denied due
process      because,   at   the   time        of    the   original   report     and
recommendation issued on January 23, 2014, their access to research
computers was curtailed, and that, at some unspecified point, those
computers were removed.       This allegation is insufficient to show a
denial of due process.       The record reveals that after the issuance
of the January 23, 2014, report and recommendation, plaintiffs
filed a motion on February 10, 2014, for an extension of time to
file objections, stating that there were only two word processors
at the institution.       See Doc. 7.         That motion was granted, and the
deadline for filing objections was extended to February 26, 2014.
See   Doc.    8.    Plaintiffs     made       no    additional   request   for   an
extension.      On February 24, 2014, two days before the deadline,
plaintiffs filed objections in a document consisting of twenty-one
pages of argument and citations to cases and statutes. See Doc. 9.
Judgment dismissing this action was entered on March 14, 2014.                   On
March 21, 2014, plaintiffs filed a motion to alter or amend
judgment on March 21, 2014. The motion was twenty-eight pages long
and included argument and case citations.                  No claim was made in
this document that plaintiffs were unable to adequately advance
their arguments.        Plaintiffs also pursued an appeal to the Sixth
Circuit Court of Appeals, which affirmed the judgment on January
23, 2015, and filed a petition for writ of certiorari in the United
States Supreme Court. The record does not substantiate plaintiffs’
claims that they were denied due process or a fair opportunity to
be heard in the prior proceedings. The objection to the magistrate


                                          3
judge’s   findings      in   regard     to       plaintiffs’    motion     under   Rule
60(b)(4) is not well taken.
       The magistrate judge also addressed plaintiffs motion under
Rule 60(b)(6) and (d)(3). Rule 60(b)(6) authorizes relief for “any
other reason that justifies relief.”                   Rule 60(b)(6).     Relief under
that   rule    is   available     only    in      exceptional      or    extraordinary
circumstances which are not addressed by the first five subsections
of Rule 60(b).         Stokes v. Williams, 475 F.3d 732, 735 (6th Cir.
2007). Rule 60(d)(3) authorizes the court to “set aside a judgment
for fraud on the court.”         The fraud on the court envisioned by this
rule is egregious conduct involving a corruption of the judicial
process itself.        Gen. Medicine, P.C. v. Horizon/CMS Health Care
Corp., 475 F.App’x 65, 71 (6th Cir. 2012). Proof of fraud requires
clear and convincing evidence of: (1) conduct on the part of an
officer   of    the    court;    that    (2)      is    directed    to   the   judicial
machinery itself; (3) is intentionally false, willfully blind to
the truth, or is in reckless disregard of the truth; (4) is a
positive averment or a concealment when one is under a duty to
disclose; and (5) deceives the court.                    Johnson v. Bell, 605 F.3d
333, 339 (6th Cir. 2010).
       Plaintiffs argued in their motion that the magistrate judge
and    this    court   engaged    in     willful        blindness    and    deliberate
ignorance of the controlling case law in dismissing their claims.
In her initial screen report and recommendation of January 23,
2014, the magistrate judge analyzed plaintiffs’ claims and the
relevant legal authorities and concluded that the complaint failed
to state a claim for relief.            That conclusion was adopted by this
court, and the judgment dismissing the complaint was upheld by the


                                             4
Sixth Circuit Court of Appeals.           In the report and recommendation
of July 10, 2019, the magistrate judge found that the cases cited
by plaintiffs in their motion to amend judgment do not support
either their original claims or their motion for relief from
judgment.   Doc. 25, p. 5.
     Plaintiffs now allege in their objection that the magistrate
judge misled and misrepresented the holdings in cases relevant to
plaintiffs’    claims    and   made   false,    misleading    and    contrived
arguments in support of her recommendations.            However, plaintiffs’
objection basically reargues the merits of their claims based on
their own interpretation of the case law.               The import of their
objection is that the magistrate judge perpetrated a fraud on the
court because she did not agree with plaintiffs’ view of the legal
authorities.    The court finds that the fact that the magistrate
judge’s interpretation of the legal authorities differed from
plaintiffs’ reading of these authorities does not establish that a
fraud on the court was committed by the magistrate judge in this
case. Likewise, this court did not engage in willful blindness and
deliberate ignorance of the controlling case law in dismissing
plaintiffs’    claims.     Plaintiffs’      objection    to   the    magistrate
judge’s   conclusions     regarding       plaintiffs’   motion      under   Rule
60(b)(6) and (d)(3) is denied.
III. Conclusion
     The court agrees with the report and recommendation, and the
report and recommendation (Doc. 25) is hereby adopted. Plaintiffs’
objections (Doc. 32) are denied.              The motion for relief from
judgment (Doc. 22) is denied.




                                      5
     It is so ordered.


Date: August 23, 2019          s/James L. Graham
                         James L. Graham
                         United States District Judge




                             6
